     Case 2:18-cr-00201 Document 63 Filed 05/27/20 Page 1 of 3 PageID #: 312



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:18-cr-00201

CARLA REMY

                        MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendant Carla Remy’s pro se letter-form Motion

for Release Pursuant to Title 18 U.S.C. § 3582(c)(1)(A) or § 3553(a)(2)(A) in the

Alternative. [ECF No. 62]. For the reasons that follow, the motion is DENIED without

prejudice.

     I.      Background

          On January 22, 2019, Carla Remy pleaded guilty before this court to conspiracy

to distribute 50 grams or more of a mixture or substance containing a detectable

amount of methamphetamine in violation of 21 U.S.C. § 846 and aiding and abetting

the possession with intent to distribute 50 grams or more of a mixture or substance

containing a detectable amount of methamphetamine in violation of 21 U.S.C. §

841(a)(1) & 18 U.S.C. § 2. [ECF No. 37]. On April 18, 2019, I sentenced Ms. Remy to

a term of 87 months imprisonment followed by three years of supervised release.

[ECF No. 45]. She is currently serving her sentence of imprisonment at the Federal

Prison Camp Alderson in Alderson, West Virginia. Ms. Remy now asks the court for
    Case 2:18-cr-00201 Document 63 Filed 05/27/20 Page 2 of 3 PageID #: 313



compassionate release because of her underlying medical conditions and the current

public health crisis caused by COVID-19. [ECF No. 62].

    II.     Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

          The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and give BOP thirty days to respond. See § 3582(c)(1)(A). Upon such a motion from

BOP or from a defendant (after BOP denies the request or thirty days has elapsed

since the request was filed), a court “may reduce the term of imprisonment….” 18

U.S.C. § 3582(c)(1)(A)(i). Though some district courts have waived Section 3582’s

exhaustion requirement because of the COVID-19 pandemic, 1 the majority of district

courts have found that failure to exhaust administrative remedies is a death knell to

a defendant’s request for compassionate release. 2 I recently held in agreement with


1
  See e.g.,United States v. Paul Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *5 (D. Conn.
Apr. 20, 2020) (finding that the exhaustion requirement should be waived as undue delay in
defendant’s release could result in catastrophic health consequences for him in light of his underlying
health conditions and the COVID-19 pandemic); United States v. Jones, Criminal No. 3:11cr249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant’s “unique circumstances and the
exigency of a rapidly advancing pandemic” justified waiver of the exhaustion requirement); United
States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding that the
defendant’s “undisputed fragile health, combined with the high risk of contracting COVID-19 in the
[Metropolitan Correctional Center], justifies waiver of the exhaustion requirement,” because the
defendant had “less than three weeks remaining on his sentence” and suffered “severe side effects”
from two surgeries); United States v. Calvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020) (finding that “all three exceptions to the exhaustion requirement apply to Defendant’s
request”).

2
 See e.g., United States v. Wright, No. 17 CR 695 (CM), 2020 WL 1922371, at *1 (S.D.N.Y. Apr. 20,
2020); United States v. Feiling, No. 3:19 CR 112 (DJN), 2020 WL 1821457, at *5 (E.D. Va. Apr. 10,
2020; United States v. Underwood, No. CR TDC-18-0201, 2020 WL 1820092, at *2 (D. Md. Apr. 10,
2020); United States v. Sundblad, No. CV 6:16-CR-00047-JMC, 2020 WL 1686237, at *2 (D.S.C. Apr.
7, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1, 2020);
                                                  2
    Case 2:18-cr-00201 Document 63 Filed 05/27/20 Page 3 of 3 PageID #: 314



the majority of courts, finding that a defendant must exhaust his or her

administrative remedies before motioning this court. United States v. Thompson, ---

F.Supp.3d---, No. 2:18-CR-00105, 2020 WL 2121371, at *4 (S.D.W. Va. May 5, 2020).

I adopt and incorporate my reasoning in Thompson here. See id.

       Ms. Remy has not exhausted her administrative remedies by filing a request

with BOP and waiting the requisite 30 days for a response. In her motion, she states

that she filed a request with the Warden on May 13, 2020. Accordingly, I do not reach

the merits of Ms. Remy ’s letter-form motion for compassionate release. The motion

is DENIED without prejudice for failure to exhaust administrative remedies, which

means she is not barred from bringing the motion again after she has exhausted

administrative remedies.

   III.    Conclusion

       Defendant’s motion for compassionate release, [ECF No. 62], is DENIED

without prejudice. The court DIRECTS the Clerk to send a copy of this Order to the

defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal.

                                             ENTER:          May 27, 2020




United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United
States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020); United States v.
Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko,
No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13
Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Hernandez, No.
18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, No. 18
Cr. 602 (WHP), 2020 WL 1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
                                                 3
